         Case 1:21-cr-00079-KPF Document 12 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                                21 Cr. 79 (KPF)

NABRIEL MELENDEZ,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference in this matter scheduled for April 14, 2021, is

hereby ADJOURNED to May 19, 2021, at 3:00 p.m. in Courtroom 618 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY

10007.

      It is ORDERED that time is excluded under the Speedy Trial Act through

May 19, 2021. The Court finds that the ends of justice served by excluding

such time outweigh the interests of the public and the defendant in a speedy

trial because it will permit the parties to continue discussions regarding a

potential resolution of this matter.

      SO ORDERED.

Dated: April 12, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
